Citation Nr: 1143809	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for deep groin pain, to include as secondary to service-connected fibromyalgia or service-connected status post epigastric hernia repair.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected fibromyalgia.

3.  Entitlement to service connection for cervical strain, to include as secondary to service-connected fibromyalgia.

4.  Entitlement to service connection for protrusion of the xiphoid process, to include as secondary to service-connected status post epigastric hernia repair.

5.  Entitlement to service connection for diastesis of the recti muscle, to include as secondary to service-connected status post epigastric hernia repair. 

6.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

7.  Entitlement to a compensable disability rating for status post epigastric hernia repair.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978 and from May 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued a 40 percent evaluation for fibromyalgia; denied service connection for a cervical condition, the left shoulder, deep groin pain, diastesis of the recti muscle, and protrusion of the xiphoid process; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In April 2009, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected his appeal in December 2009.  His case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In July 2010, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for deep groin pain, a left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle, increased ratings for fibromyalgia and status post epigastric hernia repair, and TDIU.

With regard to the Veteran's service connection claims, the Board finds that the VA examination of record is inadequate.  The Veteran was afforded a VA examination to address his secondary service connection claims in November 2008.  With regard to the Veteran's groin pain claim, the examiner indicated that the Veteran did not have a right groin or hip disability.  However, he failed to address an October 2008 VA treatment record showing a diagnosis of mild right hip degenerative arthritis or to provide an opinion on whether the Veteran's right hip arthritis could be related to his military service or a service-connected disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").

With regard to the Veteran's left shoulder and neck claims, the examiner diagnosed the Veteran with left rotator cuff tendinopathy and mild cervical spondylotic changes at C5-6 and C6-7.  He concluded that the Veteran's left shoulder and neck complaints were not related to his military service, but failed to provide a rationale for these conclusions.  Rather, under the rationale section of the examination report, the examiner merely repeated his diagnosis.  He also failed to discuss whether the Veteran's left shoulder and neck disabilities were related to his service-connected fibromyalgia.

With regard to the Veteran's xiphoid process and recti muscle claims, the examiner diagnosed the Veteran with protrusion of the xiphoid process and diastesis of the recti muscle.  He concluded that these diagnoses were not related to the Veteran's military service because the chest and sternum x-rays were negative.  He did not, however, indicate whether these diagnoses were related to the Veteran's military service separate from the negative x-rays.  Additionally, he failed to comment on whether these disorders may be related to the Veteran's service-connected status post epigastric hernia repair.

In light of these deficiencies, the November 2008 VA examination is not adequate to render a decision on entitlement to service connection for deep groin pain, a left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle, to include as secondary to service-connected fibromyalgia and/or status post epigastric hernia repair.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the Veteran's claim for an increased rating for fibromyalgia, in his July 2010 hearing testimony, the Veteran testified that his fibromyalgia had worsened since his last VA examination, 2 years prior.  Specifically, he reported additional functional limitations, including more limited ability to walk and ride his motorcycle.  As this may indicate a worsening of his fibromyalgia, the Board finds that a new VA examination is warranted in order to determine the current severity of his fibromyalgia.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for deep groin pain, a left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle and an increased rating for fibromyalgia must be remanded for new VA examinations and opinions.

With regard to the matter of an increased rating for status post epigastric hernia repair, the evidence raises the issue of whether the deep groin pain, protrusion of the xyphoid process and/or diastesis of the recti muscle are symptoms of the hernia repair or whether they are separately ratable disorders.  As the evidence thus raises the issue of an increased rating for status post epigastric hernia repair and it is inextricably intertwined with the aforementioned service connection claims, the issue is properly remanded, rather than referred, to the AMC.

With regard to the Veteran's claims for TDIU, the Veteran asserts that he is unemployable due to his currently service-connected disabilities, as well as those disabilities that are being remanded by the Board.  As a grant of service connection or an increased rating for any of the above remanded claims could impact the Veteran's TDIU claim, this issue is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claims of entitlement to service connection for deep groin pain, a left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle and an increased rating for fibromyalgia, the AMC should adjudicate his claim for an increased rating for status post epigastric hernia repair and readjudicate his claim for TDIU.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Saginaw VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran must be scheduled for a VA examination(s) to determine the nature and etiology of his deep groin pain, left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review was conducted must be noted in the examination report.

With regard to the Veteran's claimed deep groin pain, the examiner must state whether the Veteran's currently diagnosed mild right hip degenerative arthritis, or any other identified groin or hip disorder, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service or by his service-connected fibromyalgia or status post epigastric hernia repair or is a symptom of the service-connected status post epigastric hernia repair.

With regard to the Veteran's claimed left shoulder disability, the examiner must state whether the Veteran's currently diagnosed left rotator cuff tendinopathy, or any other identified left shoulder disorder, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service or by his service-connected fibromyalgia.

With regard to the Veteran's claimed cervical disability, the examiner must state whether the Veteran's currently diagnosed mild cervical spondylotic changes at C5-6 and C6-7, or any other identified cervical disorder, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service or by his service-connected fibromyalgia. 

With regard to the Veteran's claimed protrusion of the xiphoid process and diastesis of the recti muscle, the examiner must state whether the Veteran has a current disability of the xiphoid process or recti muscle that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service or by his service-connected status post epigastric hernia repair.  The examiner should also comment on whether the Veteran's complaints are symptoms of his service-connected status post epigastric hernia repair or separate disabilities.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  After completing the action requested in paragraph 1, above, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his fibromyalgia.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for deep groin pain, a left shoulder disability, cervical strain, protrusion of the xiphoid process, and diastesis of the recti muscle and an increased rating for fibromyalgia should be readjudicated.  Thereafter, the claim of entitlement to an increased rating for status post epigastric hernia repair should be adjudicated.  Following that, the claim of entitlement to TDIU should be readjudicated.  If any of the claims remains denied, a statement of the case/supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

						(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

